Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2021 and 10/29/2020. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is considered by the examiner.


Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
Regarding Claim 1, Applicant respectfully traverses on page 2 of the Office Action:
“...wherein on a roller surface of the first conducting roller (Fig. 1-3 Item 40 discloses a conducting roll 40 with surface in Paragraph [0053])) an electrical potential within a contact region in contact with the first electrode part (Fig. 1-3 Item 2 electrical current is conducted by the electrodes 10 includes 2), the contact region continuously extending in a circumferential direction (Fig. 1-3 Item 40”
Arita discloses an inspecting apparatus for an organic electronic device, 
the inspecting apparatus (Fig. 1-3 item 20) having a first electrode part (Fig. 1-3 Item 2 discloses electrode 10 including (anode 2) in Paragraph [0040])) and a second electrode part, (Fig. 1-3 Item 7 discloses electrode 10 including (cathode 7) in Paragraph [0040])).

    PNG
    media_image1.png
    414
    1761
    media_image1.png
    Greyscale

Arita discloses on the surface of the conducting roll 40, an electrode 41 is formed as a conduction unit with respect to the electrodes 10 (anodes 2 and cathodes 7) of the electronic devices 1 in Paragraph [0055])).
Therefore Arita discloses a first and second electrode (Fig. 1-3 Item 2 discloses electrode 10 including (anode 2) and Item 7 is equivalent to Applicant’s electrodes (Fig. 3 item 12 & 13 in Paragraph [0041 of specification])).
NAGASE teaches the second electrode part (Fig. 3 Item 45 discloses a second electrode lower side in FIG. 3, 45c, 45d, 45g, 45h) which is capable of energizing  at least two points  in order to provide two testing points for upstream side and the downstream side for efficiently inspecting such an organic EL device

    PNG
    media_image2.png
    710
    780
    media_image2.png
    Greyscale

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, NAGASE is being used to modify the second electrode to be used at a second point or roller for efficiently inspecting such an organic EL device.
Regarding Claim 11, Applicant respectfully traverses the following indication on page 11 of the Office Action:
...the first contact region (Fig. 1-3 Item 40 surface) continuously extends in a circumferential direction on a roller surface of the conducting roller (Fig. 1-3 Item 40 discloses a conducting roll 40 with surface in Paragraph [0053])) and an electrical potential within the first contact region (Fig. 1-3 Item 40 surface) is same...
As noted above, the prior art document identified in paragraph [0003] of the specification of the present Application corresponds to Arita. And, the present Application was made to address the occurrence of a problem, such as that mentioned in paragraph [0005] of the specification, when using pin probes as an electrode, as per the invention taught in Arita.
Arita discloses a first conducting roller (Fig. 1-3 Item 40 discloses a conducting roll 40 (Paragraph 0073 teaches a plurality of roller 40 can be used) in Paragraph [0053 & 0073])) and a second conducting roller (Fig. 1-3 Item 31 & 32 discloses a guide roll 32 in Paragraph [0054])) having a first electrode part (Fig. 1-3 Item 2 discloses electrode 10 including (anode 2) in Paragraph [0040])) and a second electrode part, (Fig. 1-3 Item 7 discloses electrode 10 including (cathode 7) in Paragraph [0040])).
NAGASE teaches the second electrode part (Fig. 3 Item 45 discloses a second electrode lower side in FIG. 3, 45c, 45d, 45g, 45h) which is capable of energizing  at least two points  in order to provide two testing points for upstream side and the downstream side for efficiently inspecting such an organic EL device.
Therefore the secondary reference is used to modify electrode to be energized on the second roller.   


Claim Status
Claims 1-11 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3	Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arita et al. (US 2014/0139253 A1) in view of NAGASE et al. (WO 2015/146726 A1

    PNG
    media_image3.png
    659
    765
    media_image3.png
    Greyscale

4	Regarding to claim 1, Arita discloses an inspecting apparatus for an organic electronic device, 
the inspecting apparatus (Fig. 1-3 item 20) being for, while continuously conveying an organic electronic device (Fig. 1-3 Item 1 discloses an organic EL panel 1 in Paragraph [0044]) having a first electrode part (Fig. 1-3 Item 2 discloses electrode 10 including (anode 2) in Paragraph [0040])) and a second electrode part, (Fig. 1-3 Item 7 discloses electrode 10 including (cathode 7) in Paragraph [0040])) performing electrical characteristic inspection of the organic electronic device (Fig. 1-3 Item 1 discloses inspecting electrical characteristics by continuously conducting electrical current to the plurality of electronic devices 1 in Paragraph [0050]), the inspecting apparatus comprising:
a first conducting roller (Fig. 1-3 Item 40 discloses a conducting roll 40 (Paragraph 0073 teaches a plurality of roller 40 can be used) in Paragraph [0053 & 0073])) arranged such that a roller surface comes into contact with the first electrode part (Fig. 1-3 Item 2 discloses electrode 10 including (anode 2) in Paragraph [0040])) of the organic electronic device(Fig. 1-3 Item 1 discloses an organic EL panel 1 in Paragraph [0044]) and configured to energize the first electrode part (Fig. 1-3 Item 2 electrical current is conducted by the electrodes 10 includes 2);
a second conducting roller (Fig. 1-3 Item 31 & 32 discloses a guide roll 32 in Paragraph [0054])) arranged such that a roller surface comes into contact with the second electrode part , (Fig. 1-3 Item 7 discloses electrode 10 including (cathode 7) in Paragraph [0040])) of the organic electronic device (Fig. 1-3 Item 1 discloses an organic EL panel 1 in Paragraph [0044]), and configured to energize the second electrode part); and

a data acquisition unit (Fig. 1-3 Item 50 & 60  discloses electrical characteristic inspection unit in Paragraph [0074])) configured to acquire data for inspection of the organic electronic device (Fig. 1-3 Item 1 discloses an organic EL panel 1 in Paragraph [0044]) energized via the first electrode part (Fig. 1-3 Item 2 discloses electrode 10 including (anode 2) in Paragraph [0040])) and the second electrode part (Fig. 1-3 Item 7 discloses electrode 10 including (cathode 7) in Paragraph [0040])) by the first conducting roller (Fig. 1-3 Item 40) and the second conducting roller (Fig. 1-3 Item 31), 
wherein on a roller surface of the first conducting roller (Fig. 1-3 Item 40 discloses a conducting roll 40 with surface in Paragraph [0053])) an electrical potential within a contact region in contact with the first electrode part (Fig. 1-3 Item 2 electrical current is conducted by the electrodes 10 includes 2), the contact region continuously extending in a circumferential direction (Fig. 1-3 Item 40 discloses a conveyed substrate 100 which moves in the conveyance direction in Paragraph [0055])) is same, and
on a roller surface of the second conducting roller (Fig. 1-3 Item 31 discloses a guide roll 32 with surface in Paragraph [0054])), an electrical potential within a contact region in contact with the second electrode part (Fig. 1-3 Item 7 discloses electrode 10 including (cathode 7) in Paragraph [0040])), the contact region continuously extending in a circumferential direction (Fig. 1-3 Item 40 discloses a conveyed substrate 100 which moves in the conveyance direction in Paragraph [0055])), is same. 
However Arita does not explicitly teach a roller surface comes into contact with the second electrode part of the organic electronic device, and configured to energize the second electrode part.

    PNG
    media_image4.png
    999
    1290
    media_image4.png
    Greyscale

However, NAGASE teaches a roller surface (Fig. 3 Item 43 surface of roller]) comes into contact with the second electrode part (Fig. 3 Item 45 discloses a second electrode lower side in FIG. 3, 45c, 45d, 45g, 45h) of the organic electronic device (Fig. 3 Item 19 discloses an organic EL element 19), and configured to energize the second electrode part (Fig. 3 Item 45 discloses a second electrode lower side energization portions); and  
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of method for inspecting an electronic device using a conducting roller as taught by Arita to further utilize a plurality of energization units with a second energization region as taught by NAGASE in order to provide two testing points for upstream side and the downstream side.


5	Regarding to claim 2, Arita discloses the inspecting apparatus for an organic electronic device according to claim 1, further comprising: 
a power supply part (Fig. 1-3 Item 63 discloses control unit 63 includes power supply moves the delivery roll 32 and 40 direction shown in Paragraph [0077])) configured to supply power to the first conducting roller (Fig. 1-3 Item 40) and the second conducting roller (Fig. 1-3 Item 32), wherein
the power supply part (Fig. 1-3 Item 63 discloses a driving source (not shown in the drawings) such as a motor which drives the delivery roll 31, the guide roll 32 and 40 in Paragraph [0053])) is electrically connected to a first rotary shaft (Fig. 1-3 Item 40 discloses a roller  includes a shaft) of the first conducting roller and a second rotary shaft of the second conducting roller (Fig. 1-3 Item 32 discloses a roller  includes a shaft) of, and supplies power via the first rotary shaft and the second rotary shaft to the first conducting roller and the second conducting roller (Fig. 1-3 Item 63 discloses a driving source (not shown in the drawings) such as a motor which drives the delivery roll 31, the guide roll 32 and 40 in Paragraph [0053])).

6	Regarding to claim 3, Arita discloses the inspecting apparatus for an organic electronic device according to claim 2, wherein the power supply part supplies power to the first conducting roller and the second conducting roller via a brush, a bearing, or a slipping ring coming contact with the first rotary shaft and the second rotary shaft (Fig. 1-3 Item 63 discloses a driving source (not shown in the drawings) such as a motor which drives the delivery roll 31, the guide roll 32 and 40 in Paragraph [0053])).

7	Regarding to claim 4, Arita discloses the inspecting apparatus for an organic electronic device according to claim 2, wherein 
a plurality of sets of the first conducting roller (Fig. 1-3 Item 40 discloses a conducting roll 40 (Paragraph 0073 teaches a plurality of roller 40 can be used) in Paragraph [0053 & 0073])) and the second conducting roller (Fig. 1-3 Item 31 & 32 discloses a roller in Paragraph [0053 & 0073])) is arranged along a conveying direction of the organic electronic device (Fig. 1-3 Item 1), and
the power supply part has a switch part (Fig. 1-3 Item 63 discloses a driving source (not shown in the drawings) such as a motor which drives the delivery roller run/stop in Paragraph [0053])).configured to turn on/off energization to each of a plurality of sets of the first conducting roller and the second conducting roller, in synchronization with a conveyance speed of the organic electronic device (Fig. 1-3 Item 63 discloses a driving source (not shown in the drawings) such as a motor which drives the delivery roll 31, the guide roll 32 and 40 in Paragraph [0053])).

8	Regarding to claim 5, Arita discloses the inspecting apparatus for an organic electronic device according to claim 4, wherein 
a plurality of sets of the first conducting roller (Fig. 1-3 Item 40 discloses a conducting roll 40 (Paragraph 0073 teaches a plurality of roller 40 can be used) in Paragraph [0053 & 0073])) and the second conducting roller (Fig. 1-3 Item 31 & 32 discloses a roller in Paragraph [0053 & 0073])) are arranged to be able to horizontally support the organic electronic device (Fig. 1-3 Item 1 discloses an organic EL panel 1 in Paragraph [0044]).

9	Regarding to claim 6, Arita discloses the inspecting apparatus for an organic electronic device according to claim 4, wherein 
the data acquisition unit (Fig. 1-3 Item 50 & 60  discloses electrical characteristic inspection unit in Paragraph [0074])) has a movable part (Fig. 1-3 Item 50 & 60  discloses positioning unit 60 which moves the substrate 100 in the width direction of the substrate 100 in Paragraph [0074])) configured to move in a conveying direction of the organic electronic device, following the organic electronic device (Fig. 1-3 Item 1)  being energized by the first conducting roller (Fig. 1-3 Item 40) and the second conducting roller (Fig. 1-3 Item 31 & 32).  

10	Regarding to claim 7, Arita discloses the inspecting apparatus for an organic electronic device according to claim 1, wherein at least one of the first conducting roller (Fig. 1-3 Item 40) or the second conducting roller (Fig. 1-3 Item 31 & 32) has a movable mechanism being movable in a direction orthogonal to a conveying direction (Fig. 1-3 Item 31 & 32 discloses a delivery roll 31 which delivers the substrate 100 provided with the plurality of electronic devices 1, a guide roll 3231 & 32  in Paragraph [0054])) of the organic electronic device (Fig. 1-3 Item 1).

11	Regarding to claim 8, Arita discloses the inspecting apparatus for an organic electronic device according to claim 1, further comprising: 
a first counter roller (Fig. 1-3 Item 61) arranged oppositely to the first conducting roller (Fig. 1-3 Item 40) and configured to press the organic electronic device (Fig. 1-3 Item 1) together with the first conducting roller (Fig. 1-3 Item 40); and
a second counter roller (Fig. 1-3 Item 31) arranged oppositely to the second conducting roller (Fig. 1-3 Item 32) and configured to press the organic electronic device together with the second conducting roller (Fig. 1-3 Item 32).

12	Regarding to claim 9, Arita discloses the inspecting apparatus for an organic electronic device according to claim 1, wherein 
a plurality of sets of the first conducting roller (Fig. 1-3 Item 40 discloses a conducting roll 40 (Paragraph 0073 teaches a plurality of roller 40 can be used) in Paragraph [0053 & 0073])) and the second conducting roller (Fig. 1-3 Item 31 & 32 discloses a guide roll 32 in Paragraph [0054])) are arranged in parallel in a direction orthogonal to a conveying direction of the organic electronic device (Fig. 1-3 Item 1 discloses an organic electronic device in Paragraph [0054])).

13	Regarding to claim 10, Arita discloses a method of inspecting an organic electronic device, 
the method being an inspecting (Fig. 1-3 item 20) method of, while continuously conveying an organic electronic device having 
a first electrode part (Fig. 1-3 Item 2 discloses electrode 10 including (anode 2) in Paragraph [0040])) and a second electrode part (Fig. 1-3 Item 7 discloses electrode 10 including (cathode 7) in Paragraph [0040])), performing electrical characteristic inspection of the organic electronic device, the method comprising:
a step of bringing roller surfaces of a first conducting roller and a second conducting roller into respectively contact with the first electrode part (Fig. 1-3 Item 2 discloses electrode 10 including (anode 2) in Paragraph [0040])) and the second electrode part (Fig. 1-3 Item 7 discloses electrode 10 including (cathode 7) in Paragraph [0040])), of the organic electronic device being conveyed, energizing the organic electronic device (Fig. 1-3 Item 1 discloses an organic EL panel 1 in Paragraph [0044]) via roller surfaces of the first conducting roller and the second conducting roller, acquiring data for inspection of the organic electronic device (Fig. 1-3 Item 1 discloses an organic EL panel 1 in Paragraph [0044]), and inspecting an electrical characteristic (Fig. 1-3 Item 1 discloses inspecting electrical characteristics by continuously conducting electrical current to the plurality of electronic devices 1 in Paragraph [0050]), wherein
on a roller surface of the first conducting roller (Fig. 1-3 Item 40 discloses a conducting roll 40 (Paragraph 0073 teaches a plurality of roller 40 can be used) in Paragraph [0053 & 0073])) an electrical potential within a contact region in contact with the first electrode part (Fig. 1-3 Item 2 discloses electrode 10 including (anode 2) in Paragraph [0040])), the contact region continuously extending in a circumferential direction, is same, and
on a roller surface of the second conducting roller (Fig. 1-3 Item 31 & 32 discloses a guide roll 32 in Paragraph [0054]) in contact with the second electrode part (Fig. 1-3 Item 7 discloses electrode 10 including (cathode 7) in Paragraph [0040]));
However Arita does not explicitly teach on a roller surface of the second conducting roller, an electrical potential within a contact region in contact with the second electrode part, the contact region continuously extending in a circumferential direction, is same.

    PNG
    media_image4.png
    999
    1290
    media_image4.png
    Greyscale

However, NAGASE teaches on a roller surface (Fig. 3 Item 43 surface of roller]) of the second conducting roller (Fig. 3 Item 43 roller]), an electrical potential within a contact region (Fig. 3 Item 45 discloses a second electrode lower side in FIG. 3, 45c, 45d, 45g, 45h) in contact with the second electrode part (Fig. 3 Item 45 discloses a second electrode lower side in FIG. 3, 45c, 45d, 45g, 45h), the contact region continuously extending in a circumferential direction, is same.
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of method for inspecting an electronic device using a conducting roller as taught by Arita to further utilize a plurality of energization units with a second energization region as taught by NAGASE in order to provide two testing points for upstream side and the downstream side.


14	Regarding to claim 11, Arita discloses an inspecting apparatus for an organic electronic device, 
the inspecting apparatus (Fig. 1-3 item 20) being for, while continuously conveying an organic electronic device (Fig. 1-3 Item 1 discloses inspecting an organic EL panel 1 in Paragraph [0044]) having a first electrode part (Fig. 1-3 Item 2 discloses electrode 10 including (anode 2) in Paragraph [0040])) and a second electrode part (Fig. 1-3 Item 7 discloses electrode 10 including (cathode 7) in Paragraph [0040])) performing electrical characteristic inspection of the organic electronic device (Fig. 1-3 Item 1 discloses inspecting electrical characteristics by continuously conducting electrical current to the plurality of electronic devices 1 in Paragraph [0050]), the inspecting apparatus comprising:
a conducting roller (Fig. 1-3 Item 40 discloses a conducting roll 40 (Paragraph 0073 teaches a plurality of roller 40 can be used) in Paragraph [0053 & 0073])) configured to energize the first electrode part (Fig. 1-3 Item 2 discloses electrode 10 including (anode 2) in Paragraph [0040])) and the second electrode part (Fig. 1-3 Item 7 discloses electrode 10 including (cathode 7) in Paragraph [0040])) of the organic electronic device (Fig. 1-3 Item 1 discloses an organic EL panel 1 in Paragraph [0044]); and
a data acquisition unit (Fig. 1-3 Item 50 & 60  discloses electrical characteristic inspection unit in Paragraph [0074])) configured to acquire data for inspection of the organic electronic device (Fig. 1-3 Item 1 discloses an organic EL panel 1 in Paragraph [0044]) energized via the first electrode part (Fig. 1-3 Item 2 discloses electrode 10 including (anode 2) in Paragraph [0040])) and the second electrode part (Fig. 1-3 Item 7 discloses electrode 10 including (cathode 7) in Paragraph [0040])), by the conducting roller, wherein
a roller surface (Fig. 1-3 Item 40 surface) of the conducting roller has a first contact region in contact with the first electrode part (Fig. 1-3 Item 2 discloses electrode 10 including (anode 2) in Paragraph [0040])) and a second contact region in contact with the second electrode part (Fig. 1-3 Item 7 discloses electrode 10 including (cathode 7) in Paragraph [0040])),
the first contact region (Fig. 1-3 Item 40 surface) continuously extends in a circumferential direction on a roller surface of the conducting roller (Fig. 1-3 Item 40 discloses a conducting roll 40 with surface in Paragraph [0053])) and an electrical potential within the first contact region (Fig. 1-3 Item 40 surface) is same, and
However Arita does not explicitly teach the second contact region continuously extends in a circumferential direction on a roller surface of the conducting roller, and an electrical potential within the second contact region is same.

    PNG
    media_image4.png
    999
    1290
    media_image4.png
    Greyscale

However, NAGASE teaches the second contact region (Fig. 3 Item 43 surface of roller lower portion]) continuously extends in a circumferential direction on a roller surface of the conducting roller (Fig. 3 Item 43 roller]), and an electrical potential within the second contact region   (Fig. 3 Item 45 discloses a second electrode lower side in FIG. 3, 45c, 45d, 45g, 45h) is same.
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of method for inspecting an electronic device using a conducting roller as taught by Arita to further utilize a plurality of energization units with a second energization region as taught by NAGASE in order to provide two testing points for upstream side and the downstream side.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101.  The examiner can normally be reached on 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2868